Citation Nr: 1004440	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-37 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
diverticulitis with removal of the sigmoid colon. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision, in which the RO denied, 
inter alia, an increased rating for diverticulitis with 
removal of the sigmoid colon. 

In July 2006 the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in November 
2006 and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
December 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
resolve the claim on appeal has been accomplished.

2.  Pertinent to the April 2006 claim for increase, the  
Veteran's diverticulitis with removal of the sigmoid colon 
has not been shown to be productive of more than frequent 
episodes of bowel disturbance with abdominal distress; or to 
be  reflective of severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
diverticulitis with removal of the sigmoid colon are not 
met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.87, 4.114, Diagnostic 
Codes 7319, 7327 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, an April 2006 pre-rating letter provided 
notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating for diverticulitis with removal of the sigmoid colon, 
as well as what information and evidence must be submitted 
by the Veteran and what information and evidence would be 
obtained by VA.  The April 2006 letter also notified the 
Veteran to submit any evidence in his possession pertinent 
to the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect) and provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  The June 2006 rating decision 
reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the April 2006 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.  

Post rating, the November 2006 SOC set forth applicable 
criteria for rating diverticulitis and removal of the colon 
(which suffices, in part, for Dingess/Hartman).  .  After 
issuance of such notice, and opportunity for the Veteran to 
respond, the August 2008 SSOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of this latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
medical records and reports of VA examinations in June 2002 
and May 2008.  Also of record and considered in connection 
with the appeal are written statements provided by the 
Veteran and by his representative, on his behalf.  The Board 
notes that no further RO action on this matter is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings applies under a particular 
Diagnostic Code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).  The following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, the Veteran was granted service connection for 
diverticulitis with removal of the sigmoid colon by rating 
action of May 2002, and an initial, 10 percent rating was 
assigned, effective January 22, 2001.  In April 2006, the 
Veteran filed his current claim for an increased rating. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  A single rating will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher rating 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.   

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of a rating greater than 10 percent for the Veteran's 
diverticulitis with removal of the sigmoid colon have not 
been met at any time pertinent to the appeal.

On May 2006 VA gastrointestinal examination, the Veteran 
reported problems with constipation and that he only had a 
bowel movement approximately every three days.  He also 
reported that he was unable to get full and that he had 
nausea approximately 1 or 2 times per week.  He ate 
approximately three meals per day and he denied any other 
symptoms of weakness.  Physical examination reflected that 
the abdomen was mildly distended.  There were no active 
bowel sounds and the abdomen was non-tender.  The diagnosis 
was history of diverticulosis with sigmoid colon resection.  
The examiner noted that the Veteran was currently stable.   

On his December 2006 Form 9 the Veteran indicated that the 
May 2006 VA examiner did not ask about pain but the Veteran 
told him that when he would eat or feel he needed to have a 
bowel movement he had pain at a certain point in his colon 
and it was hard for him to have a bowel movement.  The 
Veteran noted that he had had polyps in the past causing 
blockages and pain, and felt that he needed a colonoscopy.  

VA outpatient treatment records from 2006 to 2008 reflect 
periodic evaluation for diverticulitis.  On September 2006 
VA outpatient gastroenterology consultation, the Veteran 
denied current anorexia, unplanned weight changes, 
dysphagia, dyspepsia, abdominal pain, nausea, vomiting, 
hematemesis, constipation, diarrhea, recent change in bowel 
habit, hematochezia, melena, hemorrhoids, rectal pain or 
hernia.  Physical examination revealed that the abdomen was 
morbidly obese, soft, non-tender with active bowel sounds, 
and without bruits or palpable masses.  The diagnostic 
impression was positive fecal occult blood test and past 
history of polyps and the examiner noted that the Veteran 
was being scheduled for a colonoscopy.  

A December 2006 VA colonoscopy report reflects that there 
was normal appearing mucosa in the cecum, ascending colon, 
transverse colon, descending colon and sigmoid colon without 
any evidence of masses, polyps, colitis or other lesions.  
Scattered diverticuli were noted in the sigmoid colon and 
retroflexion in the rectum showed small internal 
hemorrhoids.  The diagnostic impression was internal 
hemorrhoids and sigmoid diverticulosis and it was 
recommended that the Veteran maintain a high fiber diet.  

During a February 2007 visit with a VA nurse practitioner, 
the Veteran reported that after he ate, he would get 
pressure on the left side that would subside after time.  He 
did tend to pass a lot of gas at times and did have symptoms 
of looser stools and then constipation at times also.  
Additionally, he would occasionally have diarrhea.  
Examination of the abdomen revealed normal active bowel 
sounds, no hepatosplenomegaly and slight discomfort in the 
lower left quadrant.   

The Veteran also underwent a VA gastrointestinal examination 
in May 2008.  The examiner noted that the Veteran had had a 
successful sigmoid colectomy with a primary end to end 
anastomosis in September 1995.   The Veteran denied any 
abdominal pain, nausea, vomiting, diarrhea or constipation.  
He also denied any hematochezia or melena.  

Physical examination reflected that the Veteran's abdomen 
was soft, nontender and nondistended.  Bowel sounds were 
active.  The diagnosis was diverticulitis and the examiner 
found that the Veteran did not have any residual disability 
related to his surgery.     

In a May 2008 letter, a co-worker indicated that the Veteran 
needed to make frequent trips to the restroom and stay for 
long periods of time due to the side- effects of medication 
he was taking for chronic knee and back pain.  


At the outset, the Board notes that the Veteran's 
diverticulitis with sigmoid colon removal is most 
appropriately rated under Diagnostic Code 7327 (for 
diverticulitis), which in turn provides for rating the 
disease under Diagnostic Code 7319 (for rating irritable 
colon syndrome), Diagnostic Code 7323 (for rating ulcerative 
colitis) or Diagnostic Code 7301 (for rating adhesions of 
the pertioneum), depending upon the predominant disability 
picture.  38 C.F.R. § 4.114.  In the instant case, given the 
Veteran's reported symptoms of constipation, diarrhea and 
abdominal distress and given the lack of objective findings 
of ulcerative colitis or disability associated with 
adhesions of the peritoneum, the Veteran's predominant 
disability picture is most compatible with the rating 
criteria for irritable colon syndrome (i.e. Diagnostic Code 
7319).  Under this Diagnostic Code, a rating of 10 percent 
requires moderate irritable colon syndrome, with frequent 
episodes of bowel disturbance with abdominal distress and a 
higher, 30 percent rating requires severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.     
 
The aforementioned evidence indicates that the Veteran's 
diverticulitis with removal of the sigmoid colon has been 
shown to be productive of no more than continuous, moderate 
manifestations under Diagnostic Code 7319.  Regarding the 
criteria for the next higher 30 percent rating, there are no 
objective findings compatible with severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
nor has the Veteran actually alleged symptoms of this level 
of severity.  Notably, the Veteran did not report any 
diarrhea during the May 2006 VA examination, the September 
2006 VA gastroenterology consultation or the May 2008 VA 
examination.  Also, although he did report occasional 
diarrhea during the February visit with the nurse 
practitioner, he did not report a continuous pattern of 
diarrhea alternating with constipation but instead reported 
that both symptoms occurred occasionally.  

Additionally, there is no evidence or allegation that the 
Veteran  has experienced more or less constant abdominal 
distress.  Instead, the medical evidence of record actually 
tends to show only a mild level of distress, with the May 
2006 VA examiner finding that the Veteran's condition was 
stable, the May 2008 VA examiner finding that the Veteran 
did not have any residual disability from his surgery and 
the February 2007 nurse practitioner finding only slight 
discomfort in the lower left quadrant.  

Further, even when the Veteran has affirmatively reported 
abdominal symptomatology, such as during the May 2006 VA 
examination and during the February 2007 visit with the 
nurse practitioner, he has simply reported symptoms of 
occasional to periodic constipation, occasional diarrhea, 
occasional gas, looser stools and occasional pain/pressure 
in the lower left quadrant.  Thus, even the Veteran's self-
reports are not indicative of more than moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress.  The lay evidence of record does 
also include the anecdotal report from the Veteran's co-
worker indicating that the Veteran had to make frequent 
trips to the bathroom during work; however, this anecdotal 
report was not attributed to his diverticulitis with sigmoid 
colon removal but to his pain medications.  Accordingly, the 
evidence of record, including the both the objective medical 
evidence and the lay testimony, to include the Veteran's 
self-reports, does not support the assignment of a higher 30 
percent rating under Diagnostic Code 7319.  

The Board has also considered the potential applicability of 
Diagnostic Code 7329, which provides criteria for the 
assignment of a general rating for disability associated 
with resection of the large intestine.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7329.  However, the Board finds 
that given the Veteran's reported symptoms of constipation, 
occasional diarrhea and abdominal pain and pressure, his 
predominant disability picture is more compatible with the 
diagnostic criteria under Diagnostic Code 7319.  
Consequently, under 38 C.F.R. § 4.114, the Board is bound to 
apply this single rating code when determining whether the 
Veteran's diverticulitis with sigmoid colon removal warrants 
an increased schedular rating.  In this regard, the Board 
notes that the medical evidence of record does not 
specifically reflect that any of the Veteran's current 
abdominal complaints are attributable to the removal of the 
sigmoid colon.  To the contrary, the May 2008 VA examiner 
specifically found that the removal was a success and that 
the Veteran did not have any residual disability related to 
this surgery.

For all the foregoing reasons, there is no basis for staged 
rating for diverticulitis with removal of the sigmoid colon, 
pursuant to Hart, and the claim for increased rating for 
this disability  must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).     




ORDER

A rating in excess of 10 percent for diverticulitis with 
removal of the sigmoid colon is denied.   



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


